Filed 11/19/29 Pagelof4 DZ (ord
Case 2:20-cv- coe ALS ended Sih on e Q/2Q

= 9-20-cv-02066-APG-NJK
Plans ch

COUNSEL /Prafies OF |
\nomoak Cot ys, WW

NW S ‘ CLERK US DISTRICT Coy
~ By -8 DISTRICT OF NEVADA
tHarctonr \slond Sob tees’ cy

Pes Keg Caber State £93310
DeFencdan ‘ Tadarnviona TS AZO

Ossaulbowh Vag mitakle WI
Mote (SQA ofc
1 X
CaAR\ Caan plant AneuSs of Nuteou dems of
Harclbor \sland Seeucthy in Come msion

wie FER aad TASTE scier Wag
(Alo tahein of Montreal { Protecel) \licka tion of

Quy aceat Nations UN~ Called Pel ky Daramerters ken

kook oy GOMeres Off Ing watt -helin Me AD Come au MVM - Sor

Mme Contmnndy, youn 908 |race OS Une blatk Secorty strockme

twit Wes iS eneta | baton, rt then con C8 Past Gi
C hake} awd

  
   

LO | Lecrorigen SS D33aLWO

 

7 tn wD tere SASM G2QZAL-O

a *reokise oerwveen QU oF

Me +0 tng Pre

S Lcd po

 

Cle a compl aint,

 

 
Case 2:20- nai wet NJK od to. -1 Vt H1t6180 Page Page ofA i
TERED ser DoF S 5
n Wwe United COUNSEL/PARTIES OF RE

 

 

Dishnct C owe NOV 10 2020

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

 

D | BY: ee |
Plant LE Ce | Com platat
SAO.

 

 

 

\nomas C wiry wW (70) 171-817] §3.Q33, |

eVS
2:20-cv-02066-APG-NJK
| Harbor Island apts

340 © WACTMON rch Las Veoas MV, BTC!

Defendant

ShomesCudn UW} 2)30

WHS
Case 2:20-cv-02066-APG-NJK Document 1-1 Filed 11/10/20 Page 3 of 4 PON or
Moeohren br \ecal Claws

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.
2:20-cv-02066-APG-NJK
Plante Csi! Complain F
Inomas Curtis \/ Hike Re
COUNSELS Agizs CF RECCHG

VS cl ots |

arbor Lstand Cot NOV 10 2029

Defendants CLERK US DISTRICT COURT
ay. DISTRICT OF NEVADA __.
Leegal Clan

 

VT Peal the som of | Mm? lhon collars

 

toil sole g fey fhe parm Amel mental QA oh

Su fFereck ra aly attack ,

 

“Nnemnen CUA O-
pe Page 4 of 4

 

( Coot S\- S - REM Me Bos
2) Qo Five & Feathers 2 Pe RIT ERIE Vea TE ey
p Nevada vtpoReveR (us 1.

AON
ENTERED

Filed 11/1

 

—~—
D
>
=
C
3

COUNSFI;Ts oye enzcele an C ley Ke OF C aye
NOY 19 2020 | CRUR\ \ Com par nA}
RE BSD S. UNS Veops BLUD

see Ng > VOCS WN BY CO)

SH OLSTORS COTS peaggelpdpda phibaad pla ff as Uf] gfagdgls gag iglfe lle yfstafs

 

 

 

 

Case 2:20-cv-02066-APG-NJK Document 1-1
